IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT



                            No. 97-40814
                        Conference Calendar



UNITED STATES OF AMERICA,

                                          Plaintiff-Appellee,

versus

CLAY ROBERTSON,

                                          Defendant-Appellant.

                       - - - - - - - - - -
          Appeal from the United States District Court
               for the Southern District of Texas
                     USDC No. C-96-CV-154-1
                       - - - - - - - - - -
                          April 8, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Clay Robertson appeals his sentence for conspiracy to

possess marijuana with intent to distribute.   Robertson argues

that the district court erred in imposing a sentence adjustment

for obstruction of justice pursuant to United States Sentencing

Commission, Guidelines Manual, § 3C1.1.    This argument was not

raised before the district court.    Having reviewed the record and

the briefs of the parties, we AFFIRM.   Based on the district

court’s adoption of the Presentence Investigation Report, we find

that no plain error was committed.    See United States v. Vital,

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                          No. 97-40814
                               -2-

68 F.3d 114, 120 (5th Cir. 1995); United States v. Lopez, 923
F.2d 47, 49 (5th Cir. 1991).

     AFFIRMED.